Davis P. J.
(dissenting):
In my opinion the story a and are only a description of the size of the building, and the “ hard-finished ” does not necessarily assert that the building so finished throughout.
The word “ correctly used to describe a building which is thus finished in its and most important story, but otherwise finished on its upper or in its attic. It is quite probable that in the State where building in question was located, one finished as this was, is called and known descriptively as “ hard-finished,” to distinguish from one finished with wood or other material throughout its main stories.
I think the judgment should be affirmed.
Judgment reversed, new trial ordered, costs to abide event.